An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                  NO. COA13-480
                         NORTH CAROLINA COURT OF APPEALS

                              Filed:     4 March 2014


STATE OF NORTH CAROLINA

      v.                                      Rockingham County
                                              Nos. 11 CRS 51074-75
TREVOR TYRONE WATLINGTON



      Appeal by defendant from judgment entered 16 August 2012 by

Judge   Richard     W.   Stone   in    Rockingham      County   Superior     Court.

Heard in the Court of Appeals 10 October 2013.


      Roy Cooper, Attorney General, by Anne Goco Kirby, Assistant
      Attorney General, for the State.

      Staples Hughes, Appellate Defender, by Jillian Katz,
      Assistant Appellate Defender, for defendant-appellant.


      DAVIS, Judge.


      Defendant     Trevor    Tyrone    Watlington      (“Defendant”)       appeals

from his convictions for second degree kidnapping, common law

robbery,     and   resisting,      delaying,      or    obstructing     a    public

officer.     On appeal, he argues that the trial court erred in (1)

denying his motion to dismiss all of the charges that had been

lodged against him based on the insufficiency of the evidence;
                                             -2-
and (2) instructing the jury concerning flight.                             After careful

review, we conclude that Defendant received a fair trial free

from prejudicial error.

                                   Factual Background

       The State presented evidence at trial tending to establish

the    following        facts:     Around    6:00    p.m.   or       7:00   p.m.    on    the

evening of 6 April 2011, Tara Taylor (“Ms. Taylor”) was driving

a blue Chevrolet Trailblazer.                      While she was stopped at the

intersection        of     South      Scales       Street      and     Sands       Road    in

Reidsville, North Carolina, she saw Defendant standing beside

her passenger-side car door.                Shocked and frightened, Ms. Taylor

told Defendant: “I don't know you.                   Get out of my . . . get off

of my truck!”           She then pulled out in front of oncoming traffic

in    an    attempt      to   prevent       Defendant    from        getting    into      her

vehicle.          However,       Defendant     had    already        stepped    onto      the

running board on the side of her vehicle, and he then proceeded

to reach through the open passenger-side window and open the

door       from   the     inside,     thereby        forcing     his     way    into      the

Trailblazer.

       Defendant told Ms. Taylor: “I don't have anything to live

for.        We're   going     to    die   today.”       Ms.     Taylor      pleaded       with

Defendant: “Please don't kill me . . . I'm a Christian.                                I'm a
                                        -3-
single    mom.     I   need   to   be   here   for   my   mom   and   my   kids.”

Defendant responded by instructing Ms. Taylor to “keep driving.”

She continued to drive in the direction indicated by Defendant.

Upon entering a residential area, she pulled her vehicle into a

grass driveway in front of a house, put the vehicle in park, and

began honking her horn in the hope that someone would come out

of the residence to assist her.

      When no one came out of the house, Ms. Taylor opened the

driver-side door of the Trailblazer, stuck her head and the left

side of her body out of the vehicle, and proceeded to scream for

help while continuing to hold onto the steering wheel and honk

the   horn.      Defendant    exited    the    passenger-side    door,     walked

around to the front of the vehicle, screamed at Ms. Taylor that

she was drawing attention to him, and demanded that she get back

inside.

      Ms. Taylor then tried to maneuver her body all the way back

into the Trailblazer for the purpose of trying to drive away

from Defendant.        However, Defendant got back into the vehicle

first.    As Ms. Taylor continued to hold onto the steering wheel,

he hit her torso with his left hand.                 Ms. Taylor pleaded with

Defendant to stop hitting her.            However, Defendant continued to

do so and began pushing and otherwise “dominating her” as he
                                   -4-
climbed over her into the driver's seat and grabbed the steering

wheel.    Defendant then pushed Ms. Taylor out of the Trailblazer

as she begged him: “Please don't do this.”           Defendant drove the

vehicle   over   Ms.   Taylor's   foot   as   he   hurriedly   backed   the

vehicle out of the grass driveway and quickly sped away.

    Shortly thereafter, Ms. Taylor saw Defendant “flying” back

down the street after having circled back in her direction in

her blue Trailblazer.       She jumped into a ditch and hid until

Defendant was out of sight and then got up to run for help.

After a few minutes, Tai Ashe, who was driving through the area,

saw Ms. Taylor and stopped to help her.

    Officer Jamie Bayne (“Officer Bayne”), an officer with the

Reidsville Police Department       who   was on patrol in the area,

observed a blue Trailblazer coming towards him at a high rate of

speed.    Officer Bayne turned around, activated his blue lights

and siren, and began pursuing the Trailblazer.             Officer Bayne

observed the Trailblazer driving away from him on Vance Street,

heading back towards the area of Harrison Street.          Officer Bayne

was unable to catch up to the Trailblazer because it was going

so fast, and he ultimately lost sight of it.

    Robert Jackson (“Mr. Jackson”) was driving his two children

from their home on Lindsey Street.        As he approached a stop sign
                                  -5-
on Lindsey Street, a blue SUV (later identified as Ms. Taylor’s

Trailblazer) ran through the stop sign and struck his vehicle on

the driver’s side.      After hitting Mr. Jackson's vehicle, the SUV

lost control in the middle of the street and rolled over several

times before landing in a neighbor's yard.          Mr. Jackson got out

of his car and saw that Defendant had exited the wrecked SUV and

was walking up the street.        When Defendant got to the street

corner,   he   turned     right   and   continued    walking,   yelling

obscenities to people he encountered.

    Officer Bayne was dispatched to Lindsey Street from the

area where he had been searching for the Trailblazer.            As he

was sitting in his patrol car, a man — who Officer Bayne later

learned was Defendant — walked up to Officer Bayne and asked him

for a ride.    Officer Bayne told the man “no” and proceeded to

turn right onto Lindsey Street while continuing to search for

the Trailblazer.

    Officer Bayne thereafter heard radio traffic stating that

there had been a wreck on Lindsey Street near Ware Street and

that the driver, a black male wearing a black cap, white T-

shirt, and blue jeans, had fled the scene on foot.         Upon hearing

this description, Officer Bayne realized that it matched the

appearance of the man who had just approached him and asked him
                                     -6-
for a ride.      Officer Bayne turned around and drove back to the

area of Lindsey and Vance Streets in search of Defendant.

      Upon   turning   left   onto   Vance      Street,   Officer    Bayne   saw

Defendant walking westbound towards Harrison Street.                   Officer

Bayne pulled his patrol vehicle over, got out, and yelled at

Defendant to stop because he needed to speak with him.                 Because

Defendant did not stop, Officer Bayne yelled several more times:

“Hey, stop.      I need to speak with you.             Come here.    Where are

you   going?     Stop.”       Defendant     continued     walking    away    from

Officer Bayne.     At that point, Officer Bayne grabbed Defendant

by the arm, turned him around, and again told Defendant that he

needed to talk to him.

      Officer Bayne      subsequently      placed Defendant under arrest

for resisting a public officer.            On 6 June 2011, the Rockingham

County   grand    jury    returned      bills     of    indictment    charging

Defendant with second degree kidnapping and common law robbery.

Defendant was also charged by warrant with resisting, delaying,

or obstructing a public officer.            The charges came on for trial

at the 13 August 2012 criminal session of Rockingham County

Superior Court.

      Defendant did not testify or present evidence at trial.                  On

16 August 2012, a jury found Defendant guilty of second degree
                                            -7-
kidnapping, common law robbery, and resisting, obstructing, or

delaying       a    public     officer.         Defendant      was   sentenced     as   a

habitual felon to an aggravated, consolidated term of 120 to 153

months.

       Defendant sent a pro se handwritten notice of appeal dated

21 August 2012 to the Rockingham County Clerk of Superior Court.

However, the notice of appeal failed to meet the requirements

set out in Rule 4 of the North Carolina Rules of Appellate

Procedure.           On   20    September       2012,   the    Appellate    Defender’s

Office was assigned to represent Defendant, and on 5 June 2013,

appellate counsel filed a petition for a writ of certiorari with

this Court.1         We elect to grant Defendant’s petition and consider

the merits of his appeal.

                                          Analysis

I.     Denial of Motion To Dismiss

       Defendant argues that the trial court erred in denying his

motion    to       dismiss     all   of   the    charges      that   had   been   lodged

against him based on the insufficiency of the evidence.                           Whether

evidence is sufficient to withstand a motion to dismiss is a

question of law that is reviewed de novo on appeal.                           State v.

Bagley, 183 N.C. App. 514, 523, 644 S.E.2d 615, 621 (2007).                             A



1
    Defendant’s appellate counsel subsequently withdrew as counsel.
                                                  -8-
defendant’s        motion    to     dismiss         should    be    denied    if    there     is

substantial        evidence       of    (1)       each     essential     element      of     the

offense charged; and (2) the defendant being the perpetrator of

the offense.        State v. Scott, 356 N.C. 591, 595, 573 S.E.2d 866,

868 (2002).         “Substantial evidence is such relevant evidence as

a   reasonable        mind    might         accept       as   adequate       to    support    a

conclusion.”          State v. Smith, 300 N.C. 71, 78-79, 265 S.E.2d

164, 169 (1980).

       In    ruling    on    a    motion      to        dismiss,   the    trial     court    is

required      to      view       all        the     evidence       –     whether      direct,

circumstantial, or both – in the light most favorable to the

State, drawing all the reasonable inferences from the evidence

in favor of the State.                 State v. Kemmerlin, 356 N.C. 446, 473,

573 S.E.2d 870, 889 (2002).                  Contradictions and discrepancies of

fact   are    for     the    jury      to    resolve       and,    consequently,      do     not

warrant dismissal.           State v. Powell, 299 N.C. 95, 99, 261 S.E.2d

114, 117 (1980).

       A. Kidnapping

       N.C. Gen. Stat. § 14-39 states:

              (a) Any person who shall unlawfully confine,
              restrain, or remove from one place to
              another, any other person 16 years of age or
              over without the consent of such person . .
              . shall be guilty of kidnapping if such
              confinement, restraint[,] or removal is for
                                  -9-
           the purpose of:

           . . . .

           (2) Facilitating the commission of any
           felony or facilitating flight of any person
           following the commission of a felony; or

           (3) . . . terrorizing the person                 so
           confined, restrained or removed . . . .

N.C. Gen. Stat. § 14-39 (2013).

     In this context, the term “restrain” means to restrict by

force, threat, or fraud, with or without confinement. State v.

Fulcher,   294   N.C.   503,   523,   243   S.E.2d   338,   351    (1978).

Consequently, proof of the use of physical force is not required

in   establishing    the   “restraint”      prong    of   second    degree

kidnapping; rather, evidence of a threat or intimidation will

suffice in certain circumstances.

           [T]he use of actual physical force is not
           essential to the commission of the offense,
           and the crime of kidnapping may be committed
           “by threats and intimidation and appeals to
           the fears of the victim which are sufficient
           to put an ordinarily prudent person in fear
           for his life or personal safety, and to
           overcome the will of the victim and secure
           control of his person without his consent
           and against his will, and are equivalent to
           the   use  of   actual  physical  force   or
           violence.”

State v. Ballard, 28 N.C. App. 146, 148, 220 S.E.2d 205, 206

(1975) (quoting State v. Bruce, 268 N.C. 174, 182-83, 150 S.E.2d
                                          -10-
216, 223 (1966)).              Once the restraint prong of second degree

kidnapping      has    been      established,     the   State       may   successfully

satisfy     the       remaining         requirements     of     the        offense       by

demonstrating         either     that    (1)    the   defendant      restrained         the

victim    in    “[f]acilitating          the    commission     of    any       felony    or

facilitating flight of any person following the commission of a

felony;”       or   (2)    the    defendant      “terroriz[ed]       the       person    so

confined, restrained or removed.”                N.C. Gen. Stat. § 14-39.

               Kidnapping is a specific intent crime,
               therefore the State must prove that the
               defendant unlawfully confined, restrained,
               or removed the victim for one of the
               specified purposes outlined in the statute.
               Although an indictment may allege multiple
               purposes, the State need only prove one of
               the alleged purposes in order to sustain a
               conviction of kidnapping.

State v. Surrett, 109 N.C. App. 344, 348-49, 427 S.E.2d 124, 126

(1993).     In the present case, while proof of either would have

sufficed,       the   State      successfully      established       both      that     (1)

Defendant restrained Ms. Taylor for the purpose of facilitating

the commission of the felony of common law robbery; and (2) he

terrorized her.           We discuss each in turn.

               i.     Facilitating the Commission of a Felony

    Our Supreme Court has made clear that “certain felonies

(e.g.,    forcible        rape   and    armed    robbery)     cannot      be   committed
                                  -11-
without some restraint of the victim” and that restraint “which

is an inherent, inevitable feature of [the] other felony” may

not be used to convict a defendant of kidnapping.           Fulcher, 294

N.C. at 523, 243 S.E.2d at 351.

          Cases since Fulcher have held that the key
          question is whether the kidnapping charge is
          supported by evidence from which a jury
          could reasonably find that the necessary
          restraint for kidnapping exposed the victim
          to greater danger than that inherent in the
          underlying felony itself.      See State v.
          Beatty, 347 N.C. 555, 559, 495 S.E.2d 367,
          369 (1998).      Evidence that a defendant
          increased the victim's helplessness and
          vulnerability beyond what was necessary to
          enable the robbery or rape is sufficient to
          support a kidnapping charge. Id.

State v. Muhammad, 146 N.C. App. 292, 295, 552 S.E.2d 236, 237

(2001).

    Defendant   argues    that   the   State’s   evidence   of   restraint

failed to prove more than that degree of restraint inherent in

common law robbery.      Specifically, he contends that he did not

remove, restrain, or confine Ms. Taylor.           In support of this

argument, he claims that Ms. Taylor’s will was never overcome

and that she maintained complete control of her Trailblazer at

all times, pointing to the fact that she did not follow all of

his directions once he was inside the vehicle.        We disagree.
                                      -12-
       At trial, the State presented evidence that (1) Ms. Taylor

was sitting alone in her vehicle; (2) Defendant stood on the

running board and reached through the window to open the door;

(3) Defendant then told Ms. Taylor: “I don’t have anything to

live for.     We are going to die today;” (4) Ms. Taylor responded:

“Please don’t kill me.        I’m a Christian.        I’m a single mom;” (5)

Defendant ordered Ms. Taylor to “keep driving;” (6) Ms. Taylor

drove to a residential area and began honking the horn while

simultaneously    sticking     half   of     her    body   outside   the   opened

driver-side    door   and    screaming     for     help;   (7)   Defendant   then

proceeded to climb into the driver’s side of the vehicle and

began hitting her; and (8) Defendant then pushed her out of the

car.

       In holding that this evidence was sufficient to establish

restraint beyond that inherent in common law robbery, we are

guided by our decision in State v. Parker, 81 N.C. App. 443, 344

S.E.2d 330 (1986).          In Parker, the defendant emerged from the

back seat of the victim’s car where he had been hiding as she

began to drive out of a parking lot and ordered the victim to

“just drive.”     Id. at 444, 344 S.E.2d at 331.                  The defendant

then directed the victim to drive to a motel parking lot where

he proceeded to rob her of her jewelry.                Id.   We held that the
                                              -13-
defendant’s conduct in forcing the victim to drive to the back

of the motel “was not necessary to the accomplishment of the

robbery and did, in fact, expose the victim to danger greater

than    that      inherent      in   the     robbery    itself.”    Id.    at     447,     344

S.E.2d at 333.

       In the present case, the State’s evidence that Defendant

entered         Ms.   Taylor’s       vehicle     and    instructed       her    to     “keep

driving” was sufficient to allow a jury to infer that Defendant

intended to keep her in the vehicle after he gained entry into

the Trailblazer.             Requiring her to remain in the vehicle and

continue driving           was not an act             necessary to accomplish              the

underlying        theft    of    the    vehicle       since   Defendant        could      have

allowed Ms. Taylor to exit the Trailblazer when he first gained

entry.      Thus, Defendant’s removal and restraint of Ms. Taylor

was    a   separate       and    distinct       act    beyond    the      scope      of    the

underlying        robbery,      thereby       satisfying      the    second       prong     of

second degree kidnapping.

                ii.   Terrorizing

       Defendant also argues that the evidence was insufficient to

show that Defendant intended to terrorize Ms. Taylor.                                     While

proof      of    this     element      was    not    necessary      in    light      of    our

conclusion        that    the    State       offered    sufficient        evidence        that
                                         -14-
Defendant restrained Ms. Taylor for the purpose of facilitating

the    commission     of   a    felony,     we    nevertheless      conclude    that

sufficient evidence of terrorizing also existed as a separate

ground for the kidnapping charge.

       “Terrorizing is defined as more than just putting another

in fear.       It means putting that person in some high degree of

fear, a state of intense fright or apprehension.”                          State v.

Boozer, 210 N.C. App. 371, 375-76, 707 S.E.2d 756, 761 (2011)

(citation and quotation marks omitted), disc. review denied, ___

N.C.    ___,    720    S.E.2d     667     (2012).        “In    determining     the

sufficiency      of    the      evidence,        the   test    is    not    whether

subjectively the victim was in fact terrorized, but whether the

evidence supports a finding that the defendant's purpose was to

terrorize      the   victim.”      Id.    (citation,     quotation     marks,   and

emphasis omitted).         Moreover, “[t]he presence or absence of the

defendant's intent or purpose to terrorize [the victim] may be

inferred by the fact-finder from the circumstances surrounding

the events constituting the alleged crime.”                    State v. Baldwin,

141 N.C. App. 596, 605, 540 S.E.2d 815, 821 (2000).

       We find our decision in Ballard instructive.                   In Ballard,

the victim was a young woman seated alone in her car which was

stopped at a red light.             Ballard, 28 N.C. App. at 147, 220
                                    -15-
S.E.2d at 206.      The defendant, a stranger to her, got in the car

on the passenger side and ordered her “just to drive.”             Id.   The

victim testified that she was afraid that if she did not do what

he said, he would harm her in some way.           Id.     When they drove by

a country club, she started blowing the horn and screaming for

help.    Id.    As she pulled the keys from the ignition and opened

her door, the defendant pulled her back into the car by her

hair, retrieved an object from his pocket, and said: "I'm going

to cut you."      Id.   The defendant then bit her hand until she let

go of the keys, pushed her out of the car to the ground, and

then drove away in the car.       Id.

      This Court held that the evidence of restraint present in

Ballard was sufficient in and of itself to constitute terror,

and     was    therefore   sufficient      to   support    the   defendant’s

kidnapping conviction.

              Threats by actions may be more effective
              than   when    made    by    mere   words,    and
              defendant's uninvited entrance into the car
              under    these    circumstances      in    itself
              constituted a threat. . . . We find the
              evidence   sufficient     to   support   a   jury
              finding that defendant's conduct on first
              entering the car and in directing [the
              victim]    where     to     drive    under    the
              circumstances    here   disclosed     constituted
              such a threat as to put an ordinarily
              prudent person in fear for her life or
              personal safety so as to secure control of
              her person against her will.           From that
                                             -16-
              point on there was an ample showing of
              asportation to constitute the crime of
              kidnapping.   Defendant's subsequent conduct
              establishes that [the victim’s] fears, first
              aroused when defendant got into her car,
              were far from groundless.

Id. at 148-49, 220 S.E.2d at 207; see also Surrett, 109 N.C.

App. at 349-50, 427 S.E.2d at 127 (holding that requirement of

terrorizing for second degree kidnapping charge was satisfied

where victim was physically forced by defendant into defendant’s

car,   was    told     to     remain   quiet,       and    quickly     escaped   through

window before car left parking lot).

       In the present case, the State introduced evidence that

after entering Ms. Taylor’s vehicle by force, Defendant told

her: “I have nothing to live for” and then said that “[w]e are

going to die today.”                 The ominous implication of Defendant’s

statements, taken in conjunction with the forceful and sudden

manner in which Defendant gained entry into her vehicle, was

clearly sufficient for the jury to infer that Defendant intended

to terrorize the victim.

       We    therefore        hold    that    under       either   a   theory    of   (1)

exposing the victim to danger greater than that inherent in the

robbery      itself;     or    (2)     terrorizing        the   victim,    Defendant’s

motion to dismiss the charge of second degree kidnapping was

properly denied.
                                        -17-
    B. Common Law Robbery

    Defendant    also    contends       that   his    motion   to   dismiss    the

charge of common law robbery should have been granted based upon

his argument that he did not intend to permanently deprive Ms.

Taylor of her car        –    an     element of     common law robbery.          We

disagree.

            Common law robbery is defined as the
            felonious, non-consensual taking of money or
            personal   property   from   the   person   or
            presence of another by means of violence or
            fear. The felonious taking element of common
            law robbery requires a taking with the
            felonious intent on the part of the taker to
            deprive    the   owner    of   his    property
            permanently and to convert it to the use of
            the taker.

State v. Shaw, 164 N.C. App. 723, 728, 596 S.E.2d 884, 888

(citation   omitted),        disc.    review   denied,   358     N.C.   737,    602

S.E.2d 676 (2004).

    In   the   present       case,    the   State    presented   evidence      that

Defendant hit and pushed Ms. Taylor out of her Trailblazer and

then drove off with her vehicle.               In State v. Hill, 139 N.C.

App. 471, 483, 534 S.E.2d 606, 614 (2000), this Court upheld the

trial court’s denial of a motion to dismiss in the face of a

similar argument, holding that “a rational trier of fact could

find that defendant, by forcing his way into the victim’s car at

gunpoint, driving the car to another location, and subsequently
                                      -18-
forcing the victim out of her car and driving away with it,

intended to permanently deprive the victim of her car.”                       We

further noted that “[t]he fact that defendant later abandoned

the car a short distance away is not dispositive of the intent

issue.”    Id. at 484, 534 S.E.2d at 614.           As in Hill, we conclude

that there was sufficient evidence for the jury to rationally

find    that     Defendant      possessed     the   requisite       intent    to

permanently deprive Ms. Taylor of her vehicle.                   As such, the

trial court properly denied his motion to dismiss as to this

charge.

       C. Resisting, Delaying, or Obstructing a Public Officer

       Defendant further challenges the denial of his motion to

dismiss    the   charge    of   resisting,    delaying,   or    obstructing    a

public officer.          N.C. Gen. Stat. § 14-223 provides that “[i]f

any    person    shall    willfully   and    unlawfully   resist,    delay    or

obstruct    a    public    officer    in    discharging   or    attempting    to

discharge a duty of his office, he shall be guilty of a Class 2

misdemeanor.”      N.C. Gen. Stat. § 14-223 (2013).            The elements of

this offense are “1) that the victim was a public officer; 2)

that the defendant knew or had reasonable grounds to believe

that the victim was a public officer; 3) that the victim was

lawfully discharging or attempting to discharge a duty of his
                                       -19-
office; 4) that the defendant resisted, delayed, or obstructed

the victim in discharging or attempting to discharge a duty of

his   office;     and   5)   that    the   defendant   acted   willfully   and

unlawfully, that is intentionally and without justification or

excuse.”     State v. Sinclair, 191 N.C. App. 485, 488-89, 663

S.E.2d 866, 870 (2008).             In State v. Lynch, 94 N.C. App. 330,

332, 380 S.E.2d 397, 398 (1989), we held that “[t]he conduct

proscribed under G.S. 14-223 is not limited to resisting an

arrest but includes any resistance, delay, or obstruction of an

officer in the discharge of his duties.”

      Here, the State’s evidence tended to show that (1) Officer

Bayne pulled his patrol car over and yelled at Defendant to

stop; (2) Defendant ignored Officer Bayne and continued walking;

(3) Officer Bayne yelled several more times to Defendant: “Hey,

stop.    I need to speak with you.             Come here.      Where are you

going?     Stop;” and (4) Defendant continued walking until Officer

Bayne grabbed him by the arm, turned him around, and told him

again that he needed to talk to him.

      Defendant contends that the fact that he approached Officer

Bayne’s vehicle and asked for a ride is inconsistent with the

notion that he violated N.C. Gen. Stat. § 14-223.              However, that

action     does   not    negate      the   events   which   occurred   during
                                          -20-
Defendant’s subsequent encounter with Officer Bayne during which

– upon Officer Bayne finally being made aware that the person

who had asked him for a ride was, in fact, the person he was

seeking as the driver of the Trailblazer – Defendant repeatedly

ignored       Officer     Bayne’s     commands       for    him    to    stop    and     kept

walking away until Officer Bayne was forced to grab Defendant’s

arm and turn him around.

       In Lynch, officers attempting to stop a suspect so as to

ascertain his identity had to chase him down in order to do so.

In    upholding      his    conviction        for    resisting,         obstructing,         or

delaying      an    officer,    we    stated     that      “[i]n    this      case   .   .    .

defendant fled from a lawful investigatory stop.                              Such flight

may provide probable cause to arrest an individual for violation

of G.S. 14-223.”           Id. at 334, 380 S.E.2d at 399.

       Here, while Officer Bayne did not have to chase Defendant

on foot, Defendant willfully continued to walk away from Officer

Bayne     and      ignore    his     lawful    commands       to    stop,       ultimately

requiring Officer Bayne to take hold of his arm and physically

turn    him     around.      Therefore,       when    viewed       in   the     light    most

favorable to the State, we believe this charge was properly

submitted to the jury.

II.    Jury Instruction on Flight
                                      -21-
    Defendant’s final argument is that the trial court erred by

including   in   its    jury   instructions        the    following      instruction

regarding flight:

            The   State   contends,   and   the   defendant
            denies, that the defendant fled.       Evidence
            of flight may be considered by you, together
            with all other facts and circumstances in
            this   case,   in   determining   whether   the
            combined    circumstances     amount    to   an
            admission or show a consciousness of guilt.
            However, proof of this circumstance is not
            sufficient   in   itself   to   establish   the
            defendant’s guilt.

    An     instruction       concerning     flight       “is   appropriate       where

there is some evidence in the record reasonably supporting the

theory    that   defendant     fled   after    commission        of    the   crime.”

State v. Kornegay, 149 N.C. App. 390, 397, 562 S.E.2d 541, 546

(citation    and     internal     quotation         marks      omitted),      appeal

dismissed and disc. review denied, 355 N.C. 497, 564 S.E.2d 51

(2002).      “‘The     relevant    inquiry     concerns        whether    there    is

evidence that defendant left the scene of the [crime] and took

steps to avoid apprehension.’”            Id. (quoting State v. Levan, 326

N.C. 155, 165, 388 S.E.2d 429, 434 (1990)).                     If we find “some

evidence in the record reasonably supporting the theory that

defendant    fled    after     commission     of    the     crime     charged,    the

instruction is properly given.            The fact that there may be other

reasonable explanations for defendant's conduct does not render
                                      -22-
the instruction improper.”           State v. Irick, 291 N.C. 480, 494,

231 S.E.2d 833, 842 (1977).           However, this Court has held that

“[m]ere evidence that defendant left the scene of the crime is

not enough to support an instruction on flight.             There must also

be    some     evidence      that    defendant    took    steps     to    avoid

apprehension."       State v. Westall, 116 N.C. App. 534, 549, 449

S.E.2d 24, 33 (emphasis added), disc. review denied, 338 N.C.

671, 453 S.E.2d 185 (1994).

      The State argues that a flight instruction was warranted

based on the evidence that when Officer Bayne observed Defendant

speeding past his patrol car and pursued Defendant with lights

and siren activated, Defendant drove so fast that Officer Bayne

was   unable    to   catch    up    with   him.    Defendant,      conversely,

contends that his act of walking up to Officer Bayne’s police

car shortly after the incident and asking for a ride is the

antithesis of trying to avoid apprehension.

      Even     assuming,      without      deciding,     that     the    flight

instruction was erroneous, we are satisfied that any such error

was not prejudicial.

             A defendant is prejudiced by errors relating
             to rights arising other than under the
             Constitution of the United States when there
             is a reasonable possibility that, had the
             error in question not been committed, a
             different result would have been reached at
                                    -23-
           the trial out of which the appeal arises.
           The burden of showing such prejudice under
           this subsection is upon the defendant.

N.C. Gen. Stat. § 15A-1443(a) (2013).           In the present case, the

evidence   of    guilt     offered    at      trial     was    overwhelming.

Consequently, any error arising from the instruction on flight

would have been harmless.

                              Conclusion

    For    the   reasons   stated    above,    we     hold    that   Defendant

received a fair trial free from prejudicial error.

    NO PREJUDICIAL ERROR.

    Judges HUNTER, JR. and ERVIN concur.

    Report per Rule 30(e).